Mr. Justice Shepard
delivered the opinion of the Court:
The bond was given in compliance with the act approved August 13, 1891, to secure payment to all persons supplying a contractor with the United States “ labor and materials in ■the prosecution of the work provided for in such contract.”
“ The practical effect of the statute,” as we have had occasion heretofore to say, “ is to confer a special lien in favor of such persons and to substitute this bond in the place of the public building upon which that lien is charged. The bond is not, therefore, to be considered as if a special private offer of guaranty by the sureties to particular persons from whom their principal may solicit credit in the procurement of labor and materials, but as the performance of a precedent statutory condition of his contract, intended for the benefit of all persons whomsoever, that, relying upon the provisions of the statute, shall have supplied him labor and material in its performance. Marble Co. v. Burgdorf, 13 App. D. C. 506, 619.
Under the doctrine in that case the association of Dugan with Clegg in the performance of the contract did not make M. A. Dugan. & Co. subcontractors so as to take those furnishing materials to them out of the protection of the statute. Consequently, if the surety on Clegg’s bond would be liable for the price of the oil had it been furnished to him and used by him alone, in a like manner that liability is not taken away by his joining Dugan with him in the performance of his contract. That act was neither an assignment of the contract nor the introduction of a subcontractor. Marble Co. v. Burgdorf, 13 App. D. C. 506, 522.
It was also said in that case that, while lien laws are, in general, liberally construed, yet “ it is a reasonable rule of construction of such statutes creating liabilities that did not *376before exist, that they are limited to such persons and purposes as come directly, or by necessary implication, within their granting words.”
It remains to consider whether the lubricating oils furnished by the plaintiff, and used in the operation of the dredge by M. A. Dugan & Co., were materials supplied in the prosecution of the work within the meaning of the act of Congress.
We concur in the conclusion of the court below that they were not. The language of the act, considered in a liberal view of its purposes, does not warrant its application broadly, as contended by the appellant, “ to all articles or things bona fide furnished to enable the contractor to fulfill his contract.”'
The dredge itself, though costing more, perhaps, than the gross price of the contract, and capable of use in other similar works, public and private, would come under the class of things furnished to enable the contractor to fulfill his contract, for the contract could not, apparently, be performed without it. The same may be said of the various tools used by the laborers of a contractor in the construction of a public work. These are necessary to accomplish the work, and yet are commonly excluded from the lien of all statutes of the same general nature, where the security is limited to labor and materials only. If the dredge or tools and appliances of a contractor are not materials in the sense used in the statute, then, for as strong a reason at least, the oil used for their preservation cannot be so considered.
This view of the meaning of the statute accords with the construction that has been given it in the few decisions of the courts of the TTnited States that have been called to our attention. U. S., use, etc., v. Morgan, 111 Fed. Rep. 474; S. C. in Circuit Court of Appeals, sub nom. Thos. Laughlin & Co. v. Am. Surety Co., 114 Fed. Rep. 627; U. S., use, etc., v. Hyatt, 92 Fed. Rep. (C. C. A. 5th Circuit) 442.
To review the many cases in the State courts, cited on the brief of the appellant, would be an unprofitable consumption of time, for it would require the recital of the particular State statutes involved in them respectively. It is sufficient *377to say, tliat in some of these in which an apparently different conclusion is announced, the statute involved differs materially from the act of Congress.
We will refer to one State decision, however, in which the construction of a statute, closely resembling the act of Congress, accords with our view of the latter: Basshor v. B. & O. RR. Co., 65 Md. 99, 103. The lien sought in that case was a debt incurred by contractors in the purchase of machinery for crashing stone used in the construction of a bridge, as well as of appliances for delivering the artificial stone at the place of construction. The lien was denied, the court saying: “ This seems to us to be stretching the lien law rather beyond anything warranted either by the letter or the spirit of the law. When the law says the materialman shall have a lien for all materials furnished for, or used in and about, the construction of bridges, it means such materials as ordinarily enter into or are used in the construction of bridges, and which are fairly within the express or implied terms of the contract between the owner and the contractor. It does not mean machinery that may be used for the manufacture of the materials themselves. * * * The machinery thus used is the plant of the contractor, and can in no sense be said to be material furnished or used in building the bridges. The mechanics’ lien law is, it is true, to be liberally construed, but courts have no power to extend it to eases beyond the obvious designs and plain requirements of the statute.”
The necessary disposition of this case does not involve a determination of the question, whether under all circumstances, the materials covered by the lien of the statute are to be strictly limited to such things as visibly enter into and form a part of the structure contracted for. Questions of this kind, in respect of either materials or labor, will doubtless come up in future cases, and we shall not embarrass their determination by anticipation.
The judgment appealed from was rightly entered upon the agreed facts, and will be affirmed, with costs. It is so ordered. Affirmed.